Mr. Justice Van Oksdel
delivered tbe opinion of tbe Court:
This is an appeal from tbe refusal of tbe Commissioner of Patents to register a trademark “for pen and pencil holders, penholders, pencil holders, point protectors, rubber erasers, and pencil lengtheners,” described by appellant, Eagle Pencil Company, as follows: “Tbe trademark consists of a circumferential band of red color contrasting with a yellow or gilt color on each ¡side thereof, and produced upon tbe body of tbe bolder or ■other article, as shown in tbe accompanying drawing, which represents a metallic pencil bolder having a band of red color tbe body on each side thereof being of yellow or gilt color as .■above specified.”
Eegistration was refused on tbe ground that tbe mark is anticipated by marks of Eberbard Faber and tbe American Lead Pencil Company. An examination of tbe references discloses marks consisting of circumferential bands of uniform width and of different colors applied to lead pencils, pencil holders, penholders, point protectors, etc., goods of tbe character as those to which appellant applies its mark.
With this statement, discussion of tbe merits is unnecessary, .since tbe decision of tbe Commissioner must be affirmed on tbe authority of A. Leschen & Sons Rope Co. v. Broderick & B. Rope Co. 36 App. D. C. 451.
The decision of tbe Commissioner of Patents is affirmed, and tbe clerk is directed to certify these proceedings as by law required. Affirmed.